Exhibit 10.19

 

STANDARD INSURANCE COMPANY

 

RESTATEMENT OF

 

DEFERRED COMPENSATION PLAN

 

FOR DIRECTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     Plan Effective    January 1, 1974      Plan Restated    January 1, 1988  
   IRS Ruling    June 29, 1989

 



--------------------------------------------------------------------------------

 

RESTATEMENT OF DEFERRED COMPENSATION PLAN

FOR DIRECTORS

OF

STANDARD INSURANCE COMPANY

 

STANDARD INSURANCE COMPANY has adopted a Deferred Compensation Plan for its
directors. The following is a restatement of the Deferred Compensation Plan for
Directors of Standard Insurance Company which is currently in effect.

 

ARTICLE I

 

Definitions

 

1.1 Board. The Board shall mean the Board of Directors of Standard Insurance
Company.

 

1.2 Director. Director shall mean an individual elected or appointed to serve on
the Board of Directors of Standard Insurance Company and who is not employed by
Standard.

 

1.3 Plan. Plan shall mean this Deferred Compensation Plan.

 

1.4 Participant. Participant shall mean an individual who is or has been a
Director and who has elected to defer receipt of Director’s Fees pursuant to
this Plan.

 

1.5 Director’s Fees. Director’s Fees shall mean amounts paid by Standard
Insurance Company to Directors as compensation for the services rendered by the
Directors in their capacity as Directors. These fees consist of an annual
retainer fee and a meetings fee for each meeting of the Board or of any
committee of the Board attended by the Director.

 

1.6 Standard. Standard shall mean Standard Insurance Company, a life insurance
company organized and existing under the laws of the State of Oregon.

 

1.7 Total Deferred Compensation. Total Deferred Compensation shall mean with
respect to each Participant the amounts deferred pursuant to Article II, plus
interest accrued thereon until the time of payment of the first installment or
lump sum as specified herein.

 

Page 1 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

 

ARTICLE II

 

Eligibility and Amounts Deferred

 

2.1 Eligibility. A Director may become a Participant in this Plan by electing to
defer receipt of Director’s Fees as herein provided.

 

2.2 Amount Deferred. Each Participant shall be entitled to defer all of his or
her Director’s Fees, or just the annual retainer fee, or just the meeting fee,
pursuant to this Plan.

 

2.3 Election. Participant shall give written notice to Standard of his or her
election to defer and designating the amount to be deferred as either all annual
retainer fees, all meetings fees, or all Director’s Fees. The notice shall
designate the form of payment as either lump sum or a designated number, but not
more than ten (10), of equal annual installments. Such notice shall be given
prior to January 1 of the calendar year in which the Director’s Fees subject to
deferral are to be earned, provided that a newly elected or appointed Director
may give Standard a notice of election to defer prior to the commencement of his
or her term on the Board of Directors. The election to defer hereunder shall
continue to apply to the Director’s Fees earned after the effective date of the
election until the election is amended or revoked.

 

2.4 Amendment and Revocation of Election. The election to defer hereunder may be
revoked or amended by Participant at any time by giving written notice to
Standard. A revocation shall apply only to Director’s Fees earned after the date
that such notice is given to Standard. An amendment shall apply only with
respect to amounts earned commencing January 1 of the calendar year following
the year in which such notice is given to Standard.

 

ARTICLE III

 

Memorandum Accounts and Interest

 

3.1 Separate Memorandum Accounts. Standard shall maintain in its records a
Separate Memorandum Account of the Director’s Fees deferred for each
Participant. A credit to this Memorandum Account shall be made each month in an
amount equal to the retainer fee which would otherwise be paid in cash that
month, the meetings fees actually earned in such month or both, according to the
fees which Participant has designated on his or her election to defer. Separate
accounts shall be maintained for each Participant in the event Participant has
elected different methods of payment with respect to amounts deferred under
separate or amended elections.

 

Page 2 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

3.2 Interest. The amount in the Memorandum Account of deferred compensation of
each Participant shall be credited with interest at a rate equal to the rate
Standard uses in connection with its Employees’ and Agents’ Savings Plan, said
interest to be compounded annually. Interest shall continue to be credited and
included within the Total Deferred Compensation between the time the Participant
ceases to be a Director and the time of payment of the first installment or the
lump sum as specified herein. From the time of payment of the first installment
until payment of the final installment, the remaining balance of the Total
Deferred Compensation shall continue to bear interest at the rate computed
pursuant to this paragraph, and such interest shall be credited and paid
pursuant to paragraph 4.1.

 

3.3 No Special Fund. The amounts deferred together with accumulated interest
thereon shall not be set aside in a special fund for each Participant but
rather, a bookkeeping account called a Memorandum Account shall be used by
Standard for this purpose.

 

ARTICLE IV

 

Payment

 

4.1 Lump Sum or Installments. The amount deferred pursuant to each election to
defer made by the Participant, together with the accumulated interest thereon,
shall be paid to the Participant as the Participant has designated on such
notice of election to defer. In the event Participant has failed to designate
the method of payment with respect to any or all of the amounts, such amounts
together with the accumulated interest thereon, shall be paid in ten (10) equal
annual installments.

 

4.2 Payment Date. The lump sum payment or first installment payment as provided
in paragraph 4.1 shall be payable upon the later of:

 

(a) The first of the month following the month during which Participant ceases
to be a Director.

 

(b) The first of the month following the month in which Participant attains age
sixty-five (65).

 

4.3 Death. In the event of the death of a Participant before the Total Deferred
Compensation, plus all interest thereon, shall have been paid to him or her in
full, the entire balance of the Total Deferred Compensation, plus all interest

 

Page 3 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

thereon, shall be paid in one lump sum to such beneficiary or beneficiaries as
shall have been designated by Participant by written notice given to Standard.
If more than one beneficiary has been designated such amount shall be paid in
equal shares to such beneficiaries or in such proportions as shall have been
designated by Participant on the notice designating the beneficiaries. A
designated beneficiary may be any person, including a trust. In the event
Participant has made no beneficiary designation, such amount shall be paid in
one lump sum to Participant’s surviving spouse. In the event Participant does
not have a surviving spouse and has made no other beneficiary designation, the
balance of the Total Deferred Compensation, plus all interest thereon, shall be
paid in a lump sum to the person or persons (including any trustee) who are
designated in Participant’s Last Will and Testament, or if Participant should
die intestate, Participant’s heirs under the applicable laws of intestacy as if
death had occurred as of the time such distribution is to be made. Such lump sum
payment shall be made no sooner than sixty (60) days and no later than ninety
(90) days after the date of death of Participant.

 

4.4 Incapacity. In the event that any person to whom amounts hereunder are
payable is a minor, or is, in the sole determination of the Board, unable to
care for his or her own affairs, any payment due shall be paid to the legal
guardian or legal representative of such person, to the trustee of a trust
established for the benefit of such person or, if none, to the spouse, parent,
child, brother or sister of such person or such other person as the Board deems
capable of receiving and administering the funds for the benefit of such person.

 

4.5 Acceleration in Event of Competition. Notwithstanding any other provisions
of this Plan, in the event a Participant ceases to be a Director of Standard and
becomes a proprietor, officer, partner or employee of, or otherwise becomes
affiliated with, any business that is in competition with Standard, the unpaid
balance of the Total Deferred Compensation, including interest thereon, may, in
the sole discretion of the Board of Directors of Standard, be paid immediately
to the Participant in a lump sum.

 

4.6 Withholding. Payments hereunder are subject to any requirement of
withholding imposed by federal, state or local law. The decision of the Board
shall be final with respect to a determination of the application of any
withholding requirements and computation of amount.

 

Page 4 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

 

ARTICLE V

 

Miscellaneous

 

5.1 Questions Determined by Board. In the event of any questions or disputes
regarding the interpretation, application or administration of this Plan, the
decision of the Board shall be binding on all interested parties.

 

5.2 Nonalienation of Payments. No Participant, spouse, legatee, or residuary
legatees, as the case may be, or heirs or any other person, shall have the right
to commute, encumber, assign, transfer, pledge or otherwise anticipate or
dispose of the right to receive payments hereunder.

 

5.3 No Trust Created; Unsecured Creditors. Notwithstanding anything herein
contained to the contrary, no action taken pursuant to the provisions of this
Plan shall create or be construed to create a trust of any kind or fiduciary
relationship between Standard and the Participants, their designated
beneficiaries or any other persons. Any deferred funds shall continue for all
purposes to be part of the general assets of Standard, subject to the claims of
Standard’s creditors, and Standard shall in no way be restricted with regard to
the control, investment and use of such funds. To the extent that any person
acquires the right to receive payment from Standard under this Plan, such right
shall be no greater than the right of any unsecured general creditor of
Standard.

 

5.4 Notice. Written notice shall be deemed to have been given on the date
personally delivered or deposited in the United States mail, postage prepaid, if
to a Director, to the address of the Director as shown on the records of
Standard or, if to Standard, to the corporate headquarters of Standard.

 

5.5 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Oregon.

 

5.6 Section Headings. The headings of this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

 

ARTICLE VI

 

Amendment of Plan

 

The Plan may be amended in whole or in part from time to time by the Board.
Notice of such amendment shall be given in writing to each Participant and, with
respect to a deceased

 

Page 5 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS



--------------------------------------------------------------------------------

Participant, to the person or persons entitled to payment under paragraph 4.3,
provided that notice shall not be required to be given if the Total Deferred
Compensation of such Participant and interest thereon has been paid.

 

Dated: April 10, 1989.

 

    STANDARD INSURANCE COMPANY         By:    /s/ Benjamin R. Whiteley    
.0317h    02/06/89      

President and Chief

Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Page 6 – RESTATEMENT OF DEFERRED COMPENSATION PLAN FOR DIRECTORS